Case 1:18-cv-00549-DCN Document 1 Filed 12/11/18 Page 1 of 12

Susan Lynn Mimura

Terry K. Martin

SUSAN LYNN MIMURA & ASSOCIATES, PLLC
ATTORNEYS AT LAW

3451 E. Copper Point Drive, Suite 106

Meridian, ldaho 83642

Telephone: (208) 286-3140

Facsimile: (208) 286-3135

ldaho State Bar Nos. 3033, 3475
Slm@idahoattys.com

Attorneysfor Plainti]jf
UNITED STATES DISTRICT COURT
FGR THE DISTRICT OF lDAHO
RAYMOND THURMAN, all
individual '
Case No.
Plaintiff,
CIVIL RIGHTS COMPLAINT
VS' UNDER 42 U.S.C. § 1983 AND
DEMAND FOR JURY TRIAL

UNITED STATES DEPARTMENT
OF AGRICULTURE, FOREST
SERVICE, through the United States
Department of Agriculture, a federal
agency organized under the law of the
United States of America, SONNY
PERDUE, Secretary of the
Agriculture; VICKI CHRISTIANSEN,
Chief of the Department of
Agriculture’s Forest Service;
OFFICER TRAVIS BOOK, in both his
official capacity as employee of the
United States Department of Forestry,
through the United States Department
of Agriculture, and Individually;
JOHN & JANE DOES I-XL, in their
individual and official capacities,

Defendants.

 

 

CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983 AND DEMAND FOR JURY TRIAL
THURMAN VS. THE UNlTED STATES DEPARTMENT OF AGRICULTURE, FORESTRY SERVICE, ET AL.

 

Case 1:18-cv-00549-DCN Document 1 Filed 12/11/18 Page 2 of 12

COMES NOW, RAYMOND THURMAN, (hereinafter “Plaintiff’) by and through his
attorneys of record, TERRY K. MARTIN of SUSAN LYNN MIMURA AND ASSOCIATES,
PLLC, and for a cause of action against the above-named Defendants does complain and allege

as folloWs:

I.
INTRODUCTION

This action arises under the Fourth and Fifteenth Amendments to the United States
Constitution under federal law 42 U.S.C. §1983; federal law 28 U.S.C. §1367; Federal Tort b
Claims Act under 28 U.S.C. §1346; and under the Idaho Tort Claims Act §§ 6-901, 6~906, and 6-
907 for battery, assault, unreasonable search and seizure, excessive force, false arrest, illegal
seizure, gross negligence, reckless, Willful and Wonton conduct, and deliberate indifference

Defendant officers, each of them, Were acting in the scope of their employment as law
enforcement/forestry officers for the United States Department of Forestry, under color of law,
Whereby Defendants unlawfully assaulted, battered, falsely arrested, used excessive force and
unreasonably search and seized Plaintiff. Defendants’ actions caused personal injury and mental
anguish to Plaintiff.

Defendant Agencies failed to screen, train, supervise, investigate or discipline
Defendant officers resulting in such conduct and resolute failure to address such conduct.

II.
JURISDICTION AND VENUE

1. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343, in that this is
a civil action arising under 42 U.S.C. § 1983 and the Fourth, Fifch, and Fourteenth Amendments
to the United States Constitution. This court has supplemental jurisdiction over the related state

law claims pursuant to 28 U.S.C. § 1367.

CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § l983 AND DEMAND FOR IURY TRIAL 2
THURMAN VS. Tl'lE UNITED STATES DEPARTMENT OF AGRICULTURE, FORESTRY SERVICE, ET AL.

 

Case 1:18-cv-00549-DCN Document 1 Filed 12/11/18 Page 3 of 12

2. Venue is proper in this district under 28 U.S.C. § l391(b)(2), in that the events or
omissions giving rise to the claims occurred in ldaho, all parties reside or exist in this District,
and there is no immunity under the 11th Amendment.

3. Gn April 25, 2018, Plaintiff, through counsel, timely filed a Notice of Tort Claim
With UNITED STATES DEPARTMENT OF AGRICULTURE, FOREST SERVICE, Wherein
he maintained he Was the victim of an unlawful search and seizure in violation of his rights under
the Fourth Amendment to the United States Constitution. Plaintiff sought relief under federal law
delineated in 42 U.S.C. § 1983, 28 U.S.C. § 1367, for battery, assault, unreasonable search and
seizure, excessive force, false arrest, illegal seizure, gross negligence, recl<less,v Willful and
Wonton conduct, and deliberate indifference Time has passed upon Which the Tort Claim Was to
be acted upon.

4. As of the date of the filing of the Within Complaint, the United States Forest
Service (through the Department of Agriculture), has failed to timely act upon the Notice of Tort
Claim, thereby it being deemed rejected

III.
PARTIES

5. Plaintiff, RAYMGND THURMAN, (hereinafter referred to as “Plaintiff”) is a
citizen of the State of Idaho, currently residing in Featherville, Elmore County, State of ldaho.

6. Defendant, UNITED STATES DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, (hereinafter referred to as “FOREST SERVICE”) is a governmental entity With
oversight of federal lands in the State of Idaho, and in particular, Elmore County, ldaho.

Oversight of the Department of Agriculture is responsibility of the Secreatary of Agriculture,

CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983 AND DEMAND FOR JURY TRIAL 3
THURMAN vs. THE UNITED STATES DEPARTMENT oF AGRICULTURE, FORESTRY sERvICE, ET AL.

 

Case 1:18-cv-00549-DCN Document 1 Filed 12/11/18 Page 4 of 12

SONNY PERDUE. The Department of Agriculture, Forest Service oversight is provided its
Chief, Chief VICKI CHRISTIANSEN.

7. Defendant, UNITED STATES DEPARTMENT OF AGRICULTURE, FOREST
SERVICE is an agency operating under the auspices and supervision of the United States
Department of Agriculture.

8. Defendant Officer TRAVIS BOCK , (hereinafter referred to as “Defendant
Officer Book ”) and at all times relevant hereto, is an employee of the United States Department
of Agriculture, United States Forest Service, is being sued in an individual and official capacity.

9. Defendants Does I-XX are other federal actors and/or private individuals and/or
entities who directly or indirectly participated or allowed the victimization of Plaintiff to
commence or continue Plaintiff hereby reserve the right to amend this Complaint until further
discovery is conducted and Plaintiff have a reasonable opportunity to learn their identity. lf it is
determined that Does l-XX conspired or participated in the underlying conduct Plaintiff will seek
to amend this Complaint under Rule 15 of the Federal Rules of Civil Procedure.

lO. Defendants Does XXI-XL are other actors and/or private individuals are
employee(s) of the United States Department of Agriculture, United States Forest Service and/or
entities who directly or indirectly participated or allowed the victimization of Plaintiff to
commence or continue through an direct failure to screen in hiring, train, supervise, investigate
and discipline Defendant Officer Book. Plaintiff hereby reserve the right to amend this
Complaint until further discovery is conducted and Plaintiff have a reasonable opportunity to
learn their identity. lf it is determined that Does XXI~XLI, or conspired or participated in the
underlying conduct Plaintiff will seek to amend this Complaint under Rule 15 of the Federal

Rules of Civil Procedure.

CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983 AND DEMAND FOR IURY TRIAL 4
THURMAN vs. THE UNITED STATES DEPARTMENT oF AGRICULTURE, FORESTRY sERVICE, ET AL.

 

 

Case 1:18-cv-00549-DCN Document 1 Filed 12/11/18 Page 5 of 12

IV.
GENERAL ALLEGATIONS

11. On or about April 29, 2017, Plaintiff, Raymond Thurman, was operating his
vehicle on a public road with access to his private and permanent residence at 4942 Baumgartner,
Featherville, in Elmore County, ldaho.

12. At that time, Plaintiff was stopped by Defendant Officer Book, in a process of
investigation of the Plaintiffs presence on the public road. Upon completion of the investigation,
Plaintiff traveled home to the referenced address.

13; Upon arriving at his horne, and after exiting his vehicle on his property while on
his private property, he was accosted by Defendant Officer Book who had entered upon to
Plaintiff s property. Defendant Officer Book grabbed Plaintiff from behind, threw Plaintiff to
the ground face/chest first, placed his knee in the back of the Plaintiff and wrenched Plaintiff s
arms back in an effort to hand cuff Plaintiff. Defendant Officer Book proceeded to hand cuff
Plaintiff During this time, Plaintiff continuously tried to inquire what Defendant Officer Book
was doing to him and why.

14. On April 29, 2017, Plaintiff was issued a citation for operating motor vehicle in
violation of MVUM. That citation, however, was dismissed on July 27, 2017.

15. At the time of this incident described above, Plaintiff was 81 years old

16. All these acts of Defendant Officer Book were undertaken without probable cause
or reasonable and articulable suspicion.

17. As a direct result of this wrongful use of force and arrest, Plaintiff suffered the
severe injury to his face, mouth, chest, ribs, wrists, arms, shoulders, hip and knees, and severe

emotional distress

CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983 AND DEMAND FOR IURY TRIAL 5
THURMAN VS. THE UNlTED STATES DEPARTMENT OF AGRICULTURE, FORESTRY SERVICE, El` AL.

 

Case 1:18-cv-00549-DCN Document 1 Filed 12/11/18 Page 6 of 12

VI.
DAMAGES AND STATEMENT OF CLAIMS

FIRST CAUSE OF ACTION
BATTERY

18. Plaintiff incorporates and realleges each and every allegation in the preceding
paragraphs as if set forth fully herein and specifically paragraphs 1 though 17.

19. Defendant Officer Book intended to cause and did cause a harmful
contact with defendant's person.

20. Plaintiff did not consent to defendant's act.

21. As a direct and proximate result of defendant's conduct plaintiff suffered severe
facial and head lacerations, severe injury to his shoulder, one of which had recently been
operated upon, injuries to his knee and significant bruising and injury to his wrists, and torso.
Plaintiff has also suffered extreme mental anguish and physical pain. These injuries have caused
plaintiff to suffer general damages in an amount to be determined by proof at trial.

22. As a direct and proximate result of defendant's conduct, plaintiff was required to
obtain medical services and treatment in an amount to be determined by proof at trial, and will,
in the future, be compelled to incur additional obligations for medical treatment in an amount to
be determined by proof at trial.

23. Defendant's act was done knowingly, willfully, and with malicious intent, and
Plaintiff is entitled to punitive damages against this Defendant Officer Book in an amount to be

determined by proof at trial.

CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983 AND DEMAND FOR .TURY TRIAL 6
THURMAN VS. THE UNITED STATES DEPARTMENT OF AGRICULTURE, FORESTRY SERVICE, El` AL.

 

Case 1:18-cv-00549-DCN Document 1 Filed 12/11/18 Page 7 of 12

SECOND CAUSE OF ACTION
ASSAULT

24. Plaintiff incorporates and realleges each and every allegation in the preceding
paragraphs as if set forth fully herein and specifically paragraphs l though 23.

25. Defendant intended to cause and did cause plaintiff _ to
suffer apprehension of an immediate harmful contact.

THIRD CAUSE OF ACTION
UNREASONABLE SEARCH AND SEIZURE OF PLAINTIFF IN VIOLATION OF THE
FOURT AND FORTEENTH AMENDMENTS AND 42 U.S.C § 1983

26. Plaintiff incorporates and realleges each and every allegation in the preceding
paragraphs as if set forth fully herein and specifically paragraphs 1 through 25.

27. Under the Fourth Amendment via the Due Process Clause of the Fourteenth
Amendment, a person has a right to be free from unreasonable search and seizure of a person.

28. Defendant Officer Book violated Plaintiff’ s Fourth Amendment Rights applicable
to states and their officers as incorporated via the Due Process Clause of the Fourteenth
Amendment (violating 42 U.S.C. § 1983) by violating Plaintiff’s right to be free from
unreasonable searches and seizures by law enforcement personnel.

29. Defendant Officer Book’s actions were objectively unreasonable in the light of
the totality of the facts and circumstances at the time of the stop. Plaintiff was not committing a
criminal act in the presence of the arresting/responding officers. The Defendant Officers lacked
both probable cause and authority to arrest Plaintiff pursuant to ldaho Code § 19-603 and both
ldaho and federal Law.

30. As a direct and proximate result of these violations, Plaintiff suffered both

pecuniary and non-pecuniary damages, humiliation, degradation and physical injury.

ClVlL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983 AND DEMAND FOR IURY TRIAL 7
THURMAN VS. THE UNITED STATES DEPARTMENT OF AGRICULTURE, FORESTRY SERVlCE, E’l` AL.

 

Case 1:18-cv-00549-DCN Document 1 Filed 12/11/18 Page 8 of 12

FOURTH CAUSE OF ACTION
EXCESSIVE FORCE (42 U.S.C. § 1983)
IN VIOLATION OF FOURTH AND FOURTEENTH AMENDMENT

31. Plaintiff incorporates and realleges each and every allegation in the preceding
paragraphs as if set forth fully herein and specifically paragraphs 1 through 30.

32. Plaintiff has a right to be free from unreasonable searches and seizures by law
enforcement personnel, include the right to be free from the use of excessive force.

33. Defendant Officer Book violated Plaintiff s Fourth Amendment Rights applicable
to states and their officers, as incorporated via the Due Process Clause of the Fourteenth
Amendment (violating 42 U.S.C. § 1983), by violating Plaintiff"s right to be free from
unreasonable searches and seizures by law enforcement personnel, including the prohibition of
the use of excessive force.

34. Defendant used excessive force by throwing Plaintiff to the ground, placing his
knee in Plaintiff’s back, wrenching his arms back to attempt to handcuff Plaintiff and in
handcuffing Plaintiff without probable cause. This use of excessive force was objectively
unreasonable in light of the totality of the facts and circumstances known to the officers at the
time of the stop.

35. Plaintiff cooperated with the Defendant foicer Book. He did not attempt to evade
arrest or resist.

36. Defendants’ actions were intentional and unreasonable

37. As a direct and proximate cause of these constitutional violations, Plaintiff

suffered pecuniary and non-pecuniary damages

.CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983 AND DEMAND FOR JURY TRIAL 8
THURMAN vs. THE UNITED STATES DEPARTMENT oF AGRrCULTURE, FORESTRY sERvICE, Er AL.

 

Case 1:18-cv-00549-DCN Document 1 Filed 12/11/18 Page 9 of 12

FIFTH CAUSE OF ACTION
ILLEGAL SEIZURE IN VIOLATI()N OF
ARTICLE I, § 17 ()F THE IDAHO CONSTITUTION

38. Plaintiff incorporates and realleges each and every allegation in the preceding
paragraphs as if set forth fully herein and specifically paragraphs 1 through 37.

39. Article l, § 17 of the Idaho Constitution protects the right of the people to be free
from um'easonable searches and seizures

40. Defendant Officer Book violated Plaintiff s rights under the ldaho Constitution by
detaining him in front yard of his own residence, then throwing him to the ground, handcuffing
him, and leaning him up against the F crest Service vehicle.

41. Defendant Officer Book Plaintiff s rights under the idaho Constitution by
arresting, then cite releasing him, when he had the right to traverse that road to his primary and
permanent residence.

42. As a direct and proximate cause of these constitutional violations, Plaintiff

suffered pecuniary and non-pecuniary damages

SIXTH CAUSE OF ACTION
FALSE ARREST AND IMPRISONMENT

41. Plaintiff incorporates and realleges each and every allegation in the preceding
paragraphs as if set forth fully herein and specifically paragraphs 1 through 42.

42. Defendant Officer Book acted intentionally and unlawfully in arresting Plaintiff.
That arrest was against the will and without the consent of Plaintiff

43. After the arrest, Plaintiff was handcuffed, while bleeding, placed over the hood of

the U.S.F.S vehicle and held Without cause.

CIVIL RIGHTS COMPLAlNT UNDER 42 U.S.C. § 1983 AND DEMAND FOR IURY TRIAL 9
THURMAN vs. THE UNrrED STATES DEPARTMENT oF AGRICULTURE, FORESTRY SERVICE, ET AL.

 

Case 1:18-cv-00549-DCN Document 1 Filed 12/11/18 Page 10 of 12

44. As a direct and proximate cause of this false arrest and imprisonment, Plaintiff

suffered pecuniary and non-pecuniary damages
SEVENTH CAUSE OF ACTION
MONELL LIABILITY; VICLATION OF FOURTH AND’FOURTEENTH
AMENDMENTS BY CUSTOM OR PRACTICE, BY FAILURE TO TRAIN,
4 SUPERVISE, DISCIPLINE AND SCREEN, BY ACTION OF FINAL
POLICYMAI{ER, AND BY CONTINUED EMPLOYMENT

45. Plaintiff incorporates and realleges each and every allegation in the preceding
paragraphs as if set forth fully herein and specifically paragraphs 1 through 45 .

44. At all times relevant to this case, all defendants were acting under color of state
law.

45. As alleged above, Defendant Officer Book, assaulted, battered, falsely arrested,
and used unreasonable excessive force in attempting to affect an arrest, thereby he deprived
Plaintiff of his rights and privileges protected by the Fourth Amendment of the United States
Constitution as incorporated against the state and their officers through the Due Process Clause
of the Fourteenth Amendment to the United States Constitution.

46. At all times relevant to this case, Defendant Officer Book was subordinate of
DOES XXI to XL

47. At all times relevant hereto DOES XXI through XL, and the United States Forest
Service (Department of Agriculture) Were responsible for the screening, hiring, training,
supervising and disciplining/firing of the employees of the Defendant United States Forest
Service.

48. At all times relevant hereto DGES XXI through XL had final policymaking

authority from the Department of Agriculture, United States Forest Service concerning the

manner in which investigations are conducted, the manner in which probable cause is to be

CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § l983 AND DEMAND FOR JURY TRIAL lO
THURMAN VS. THE UNITED STATES DEPARTMENT OF AGRICULTURE, FORESTRY SERVICE, ET AL. b

 

Case 1:18-cv-00549-DCN Document 1 Filed 12/11/18 Page 11 of 12

established, the degree to which officers are permitted to use force, and the determination as to

when employees will be disciplined or terminated

VII.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests:

1. Compensatory damages in an amount to be determined by the Trier of fact;

2. Compensatory damages for the humiliation and emotional distress of Plaintiff
being arrested, being thrown to the ground, having excessive force under color of authority used
upon him, being severely physically injured and emotionally traumatized, in an amount to be
determined by the Trier of fact;

3. For all damages for the significant and stated violations of the Plaintiff’s
constitutional rights, in an amount to be determined by the Trier of fact.

4. Declaratory relief, requiring defendants to update policies and procedures,
reflecting the duty of the United States Forest Service to abide by the Fourth Amendment in its
encounters with the public, including freeing a person from incarceration immediately upon
determination the arrest was illegal or lacked probable cause, and reflecting the affirmative duty
of the county to maintain accurate records for police dispatch related to court updates on NCOS;

5. Reasonable attorneys’ fees and costs, as provided by 42 U.S.C. § 1988, ldaho
Rule of Civil Procedure 54(d), Idaho Code §§ 12-120, 12-121, and any other applicable statutes
and rules ;

6. Punitive damages, in an amount to be determined by the Trier of fact, and in an
amount high enough to encourage defendants to abide by the Fourth Amendment; and

7. Any other relief the court deems appropriate

CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983 AND DEMAND FOR IURY TRIAL 11
THURMAN vS. THE UNrTED STATES DEPARTMENT oF AGRICULTURE, FORESTRY sEerCE, ET AL.

 

Case 1:18-cv-00549-DCN Document 1 Filed 12/11/18 Page 12 of 12

JURY TRIAL
Pursuant to Rule 38(b), F ederal Rules of Civil Procedure, Plaintiff respectfully demands a
trial by jury on all issues alleged and so prayed for above.

RESPECTFULLY SUBMITTED this llth day of December, 2018.

SUSAN LYNI:I/ 1.

 
   

lMURA & ASSOCIATES, PLLC

/

 

ayrr"?éy K. Mam'n (rsB No. #3475)
Attorneys for Plaintiff.

CIVIL RIGHTS COMPLAINT UNDER 42 U.S.C. § 1983 AND DEMAND FOR IURY TRIAL 12
THURMAN vs. THE UNITED STATES DEPARTMENT oF AGRICULTURE, FoREsTRY SERVICE, Er AL.

 

